Title: From Thomas Jefferson to William Preston, William Christian, and Joseph Martin, 24 March 1781
From: Jefferson, Thomas
To: Preston, William,Christian, William,Martin, Joseph



Gentlemen
In Council March 24th. 1781

In Execution of the within resolution of Assembly you are hereby authorized whenever a proper Occasion shall present itself to meet with Commissioners from the State of North Carolina to treat with the Cherokee Indians on the Subject of Peace. I have taken the liberty of recommending to his Excellency the Governor of North Carolina to make an Appointment of such Commissioners on his part and have notified to him your authority that his Commissioners may be enabled to open a Correspondence with you on the Subject. Our present Situation to the Southward and Eastward renders peace on our Western Frontier very desirable.
The Resolution seems to suppose some Grounds of Complaint on the part of the Cherokees, as to their Boundary. As none such of late Date have come to my Knolege, I can only repeat to you the Assurances of the Legislature, that every just Complaint on that Subject shall be removed. You will be pleased to report to me any proceedings you may have on this Subject. As Sickness or Accident may prevent the Concurrence of the whole, Any two of you are hereby authorized to execute this Business. I am &c.,

T. J.

